Dismissed and Memorandum Opinion filed July 24, 2008











Dismissed
and Memorandum Opinion filed July 24, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00416-CV
____________
 
CHARLES TRINH, Appellant/Cross-Appellee
 
V.
 
ROBERT L. BUCHER, II, Appellee/Cross-Appellant
 

 
On Appeal from the
215th District Court
Harris
County, Texas
Trial Court Cause
No. 2004-16264
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 26, 2007.  On June 17, 2008,
appellee/cross-appellant, Robert L. Bucher, filed a motion to dismiss the appeal
because the case has settled.   See Tex. R. App. P. 42.1.  Bucher=s counsel had previously filed a copy
of the parties= settlement agreement.  Because the parties have entered into a
settlement agreement and appellant/cross-appellee has not advised the court
that he opposes dismissal, we grant the motion to dismiss.
 
Accordingly,
the appeal and cross-appeal are ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
24, 2008.
Panel consists of Justices Yates, Anderson, and Brown.